DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.
Election/Restrictions
Claims 6-7, 9-13, 15-20, and 23-24 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites “wherein the system is configured to be calibrated and during calibration, creates a model.” There is no support for the system, per se, being calibrated, and there is no support for the system creating a model during the unsupported calibration of the system. The specification supports (e.g. ¶57) that a finite element model is created and calibrated, but the finite element model itself is not the claimed system and the specification is silent on the system creating a model during calibration. Therefore, claim 28 contains new matter. 
The Examiner respectfully suggests amending the claim to recite that a model can be created from data collected by the system and that the model can be calibrated.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22 and 26 both depend from cancelled claim 4, making them indefinite. It will be interpreted that claims 22 and 26 depend from claim 1 because claim 1 was amended to include the limitations from claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 8, 14, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 203310595 U, hereinafter Jiang; see the translation of Jiang filed 7/10/18) in view of Koning (US 20170176308 A1).
As to claim 1, Jiang teaches a system for measuring structural integrity comprising: 
a self-contained rapid modal testing trailer (the apparatus shown in fig. 1, excluding the sensors of fig. 5; the last ¶ of the translation teaches that the system is towed by a vehicle) that delivers an impact mass (“weighted piece” – second paragraph of pg. 4 of the translation) to a structure being tested (pg. 1 lines 1-13 of the translation) and records data generated as a result of the impact mass being delivered to the structure in a data acquisition program (as taught in lines 4-12 from the bottom of pg. 3 of the translation and the last 14 lines of the last page of the translation), the testing trailer comprising: 
an impact device 43 (see lines 4-9 from the bottom of pg. 3 of the translation) that delivers the impact mass “weighted piece” (see the second paragraph of pg. 4 of the translation; also see figs. 1-2), wherein the impact device comprises the impact mass “weighted piece” that impacts a strike element 39 (fig. 5) and through the strike element 39 to the structure (as taught in the last 14 lines of pg. 4 the impact device delivers an impact force, using the impact mass, to the structure and detects the resulting vibrations in the structure with sensors); 
a sensor assembly (e.g. two or more of sensors 38 – fig. 5) that extends from the testing trailer (via arm 46 – see fig. 1 and the 4th paragraph in pg. 4 of the translation) to 
wherein when the impact mass strikes the strike element 39, the impact mass rebounds away from the strike element 39 towards an apex at a distance from the strike element 39 (the claimed rebounding happens as described in the first paragraph of pg. 1, lines 20-27 of pg. 3 and the second paragraph of pg. 4 of the translation); and 
a rebound control system 6 (figs. 2-3 show various views of the rebound control mechanism; the 3rd paragraph of pg. 4 of the translation describes how it works in great detail) that is activated (by trigger bar 23) to stop the impact mass at (i.e. near) the apex (the 3rd paragraph of pg. 4 of the translation teaches that the rebound control mechanism can be selectively set at different heights depending on the amount of rebound; furthermore, the amount of rebound depends the characteristics of the surface of the structure being tested; for example, a structure that absorbs more of the impact force will result in less of a rebound; therefore, the rebound control system is capable of being used to stop the impact mass at, i.e. near, the apex as claimed), wherein the rebound control system 6 (fig. 4; see the 3rd paragraph on pg. 4 of the translation) comprises a rebound control actuator 20, 22 and a rebound control rod 18 , and upon a trigger 23 being tripped by passage of the impact mass striking a strike surface (of element 39), the trigger causes activation of the rebound control actuator 20, 22, which extends the rebound control rod 18 to catch the impact mass (using L-shaped rubber element 14).
Jiang does not teach that the strike element 39 is a strike plate, and
 activates the rebound control actuator, which extends the rebound control rod to catch the impact mass.
While Jiang does not teach wherein the strike element 39 is a strike plate, it has been held that a change in shape would have been obvious to one of ordinary skill in the art absent persuasive evidence that the particular shape was significant {In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jiang such that the impact element is plate shaped since such a modification would have been a mere change in the shape of the impact element for the predicable result that impact testing is still successfully carried out.
Regarding the hall sensor,
Koning teaches a drop testing apparatus (fig. 2) comprising a hall sensor 6 (acting as a trigger - ¶32) for detecting a falling object 7 that rebounds after striking a strike surface (of element 20), wherein the hall sensor communicates the detected passage of the object 7 to a controller (the inherent controller for processing the electrical signal from the hall sensor 6 in order to catch the object 7, as described in ¶32) that activates an electrically controlled rebound control actuator 4, which moves a rebound control element (in fig. 5 this rebound control arm connects platform 5 to actuator 4) to catch the impact mass with platform 5 (when Jiang is modified in view of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jiang as modified to use a hall sensor as a trigger, wherein the hall sensor communicates passage of the falling weight to a controller that activates an electrically controlled rebound control actuator to move a rebound control element (corresponding to Jiang’s rod 18), as taught by Koning, so as to reduce wear and tear on the apparatus due to the non-contact detection performed by the hall sensor.
Jiang as modified teaches a hall sensor 6 (Koning) detecting the impact mass striking a strike surface (of element 39 in Jiang), wherein the hall sensor communicates this contact to the controller that activates the rebound control actuator (as taught by Koning), which extends the rebound control rod 18 (Jiang) to catch the impact mass.

As to claim 8, Jiang teaches wherein the impact device is controlled using a controller (the controller is not positively recited as part of the claimed apparatus; the impact device is capable of being controlled using a controller; for example, the impact device 43 is capable of being used with a lifting mechanism to lift the platform 4 under the control of a controller). 

As to claim 14, Jiang teaches reference sensors (another two of sensors 38 of fig. 5, which were not included in the sensor assembly detailed in the rejection of claim 1) that are synchronized with the data acquisition program (as taught in the last 


As to claim 22, Jiang teaches wherein the controller activates a 3-way valve that releases air pressure that extends the rebound control arm (the controller, the 3-way valve and the rebound control arm are not positively recited as part of the claimed apparatus and do not provide a limitation of the claimed apparatus that overcomes the prior art since the prior art apparatus is capable of use with such a controller, 3-wave valve and rebound control arm).

As to claim 25, Jiang teaches wherein the sensor assembly comprises sensors (two of sensors 38, fig. 5) located remote (in that they are located a distance below the testing trailer) from the self-contained rapid modal testing trailer.

As to claim 26, Jiang teaches wherein the rebound control rod 18 engages an impact carriage 4 (fig. 2; as described in figs. 2-4 and the 3rd paragraph of pg. 4 of the translation, the rebound control rod pushes a rubber pad 14 to interrupt the path of the impact carriage when the impact carriage bounces so as to prevent a secondary strike, meaning that the rebound control rod 18 engages the carriage 4 via the rubber pad 14) .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Koning as applied to claim 1 above, and further in view of Brankov (US 20070125152 A1).
As to claim 5, Jiang teaches the limitations of the claim except wherein the impact mass is adjustable.
Brankov teaches an impact testing device comprising an impact mass 30 wherein the impact mass is adjustable (¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jiang such that the impact mass is adjustable as taught by Brankov so as to increase options and customizability of the test for enhanced user convenience.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Koning as applied to claim 1 above, and further in view of Alain et al. (FR 2695206 A1, hereinafter Alain).
As to claim 28, Jiang teaches the limitations of the claim except wherein the system is configured to be calibrated and during calibration, creates a model and the calibration process uses the data, wherein model parameters are adjusted so that the frequencies and mode shapes of the model adjusted based on the data (see the 112b 
Alain teaches a system for nondestructively testing a static structure using a shock generator 1 (abstract) and sensors 2, wherein the system is configured to be calibrated (in the translation, see pg. 3, in the second and third paragraphs) and during calibration, creates a model (in the translation, in the third paragraph of pg. 3, the system calibrates a preexisting model, which creates a calibrated model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Jiang to be calibrated and to create a calibrated model during the calibration, as taught by Alain, to provide an easy way to interpret the condition of the tested structure from the measured data.
Jiang as modified teaches wherein the calibration process uses the data, wherein model parameters are adjusted so that the frequencies and mode shapes of the model adjusted based on the data (while the phrase “wherein the system is configured to be calibrated and during calibration, creates a model” structurally limits the claimed invention because the claimed system must be capable of being calibrated and must also capable of creating a model during said calibration, the language “the calibration process uses the data, wherein model parameters are adjusted so that the frequencies and mode shapes of the model adjusted based on the data” merely describes an intended use of the data and an intended use of the model created by the system, which does not recite a structural limitation that distinguishes over Jiang as modified).
Response to Arguments
7/30/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that “The action states that Jiang shows each of the above elements: rebound control rod, controller, sensor, actuator etc. and how they work together but it does not specifically point to any of these elements in Jiang because they are not shown therein” (also see the declaration filed 7/30/21). Applicant further argues on pg. 6 that Jiang does not teach a hall sensor.
Applicant’s argument is not persuasive. The rejection clearly states that Jiang teaches the rebound control system with the exception of the sensor and the ability to be controlled by a controller based on information from the sensor. Specifically, the rejection above states that Jiang teaches a rebound control system 6 (figs. 2-3 show various views of the rebound control mechanism; the 3rd paragraph of pg. 4 of the translation describes how it works in great detail) that is activated (by trigger bar 23) to stop the impact mass at (i.e. near) the apex (the 3rd paragraph of pg. 4 of the translation teaches that the rebound control mechanism can be selectively set at different heights depending on the amount of rebound; furthermore, the amount of rebound depends the characteristics of the surface of the structure being tested; for example, a structure that absorbs more of the impact force will result in less of a rebound; therefore, the rebound control system is capable of being used to stop the impact mass at, i.e. near, the apex as claimed), wherein the rebound control system 6 (fig. 4; see the 3rd paragraph on pg. 4 of the translation) comprises a rebound control actuator 20, 22 and a rebound control rod 18 , and upon a trigger 23 being tripped by passage of the impact mass striking a strike surface (of element 39), the trigger causes activation of the rebound control 
Regarding the sensor and the ability to be controlled by a controller in response to information from the sensor, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Koning was relied on to teach the sensor and the ability to be controlled by a controller based on information from the sensor.

Applicant further argues in the declaration filed 7/30/21 that Jiang’s disclosure was obtained from the instant inventor(s) (see section 4 of the declaration).
Applicant’s argument is not persuasive. Applicant provides no evidence to lend credence to the inventor’s assertion that Jiang’s disclosure was obtained from the instant inventor(s). See MPEP 2155.01. Therefore, Jiang still qualifies as prior art and the prior art rejections are proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853